DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-12 are rejected under 35 U.S.C. 112(b) as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claims 1-12 are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. Notably but not at all exclusively, the following are examples of indefinite claims language: 
The many uses of the word “suitable” throughout the claims renders the claims indefinite. For example, one of ordinary skill in the art would not be able to reasonably ascertain what is meant by the claim limitation “an activation command suitable to activate a first device,” as recited in claim 1. 
In many instances throughout the claims, it is unclear which structural components are meant to perform the recited functions. For example, in claim 1, is it the additional control unit that is configured to inflate a lower wing, or is it the activation command that is suitable to inflate a lower wing?
Claim 6 says the upper wing “is mainly composed of” two semi truncated cone shaped surfaces. One of ordinary skill in the art would not be able to reasonably ascertain what is meant by this claim limitation.
Claim 9 says the lower wing has “a standardized airfoil shape type defined by the NACA American federal organization.” First of all, NACA must be defined in the claims section before it is used as an abbreviation. Second of all, standardized airfoil shapes change over time. Thus, one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claimed subject matter. 

For at least the reasons provided above, claims 1-12 are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8979023 to Wang (“Wang”) in view of U.S. Publication No. 2016/0332739 to Wong (“Wong”) and U.S. Patent No. 6416019 to Hilliard et al. (“Hilliard”).
Regarding claim 1, Wang teaches a remote piloted aircraft comprising a primary propulsion unit with at least one engine (Col. 19, lines 53-57) suitable to put in rotation a plurality of propellers (602, 604, 606, 608) and a main control unit (Col. 8, lines 39-42, teaching “an aircraft control mechanism”) comprising at least one receiver configured to receive commands from a remote control unit (Col. 8, lines 39-42 teaching an “aircraft control mechanism” that controls functions such as guidance, sensors, or communications), said aircraft has a secondary flight assembly (140, 240) suitable to intervene in case of failure or emergency of the aircraft, said secondary flight assembly being provided with an additional control unit see also teaching of Wong below), the lower wing being shaped to cooperate with the upper wing for the stability of the aircraft (Col. 15, lines 58-65; Col. 17, lines 1-6; FIG. 4).
In case it is argued that Wang does not explicitly teach the activation command is suitable to generate an interdiction command of the primary propulsion unit, then Wong teaches a remote piloted aircraft comprising an additional control unit that is configured to generate an activation command that is suitable to generate an interdiction command of the primary propulsion unit (¶ [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Wang such that the activation command is suitable to generate an interdiction command of the primary propulsion unit, as taught by Wong, in order to reduce movement of the aircraft after system failure and thus mitigate harm. 
Wang in view of Wong does not explicitly teach the upper wing being maneuverable by means of said further remote control unit. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Wang and Wong combination such that the upper wing that is maneuverable by means of a further remote control unit, as taught by Hilliard, in order to provide a safe and non-destructive landing of the aircraft after system failure (see, e.g., Hilliard at Col. 2, lines 14-15).
Regarding claim 2, the combination of Wang, Wong, and Hilliard teaches wherein said additional control unit is provided with a plurality of sensors for detecting a series of magnitudes, among which at least the linear and angular acceleration to which is subjected the aircraft and the ambient pressure, said additional control unit being configured to compare said magnitudes with limit values that identify a failure condition of the aircraft for the recognition of the latter, and, as a response, generating said activation command and interdiction command (Wang at Col. 11, lines 4-64).
Regarding claim 3, the combination of Wang, Wong, and Hilliard teaches wherein said additional control unit is configured to monitor the power of a radio signal that connects the aircraft with the further remote control unit and for comparing said power of the radio signal with a limit value that identifies an emergency condition and, as a response, generating said activation command and interdiction command (Wang at Col. 12, line 59 to Col. 13, line 9; Col. 27, lines 3-10).
Regarding claim 4, the combination of Wang, Wong, and Hilliard teaches wherein said additional control unit is configured to recognize an emergency command by means of said further remote control unit, a fault in said sensors or an aircraft speed that exceeds a given safety 
Regarding claim 5, the combination of Wang, Wong, and Hilliard teaches wherein said first device comprises an expansion chamber (Wang at FIG. 1, showing chamber between (120) and (130); Col. 7, lines 39-44) folded bellows inside said first compartment of the aircraft (Wang at Col. 6, lines 65-67; Col. 16, lines 34-40) and connected to a tank inside which a compressed fluid at high pressure is stored (Wang at 110, FIG. 1; Col. 7, lines 39-44), said tank being provided with a quick exhaust valve (Wang at 120) suitable to be electromechanically activated by said activation control generated by the additional control unit, in case of failure or emergency of the aircraft (Wang at Col. 8, lines 33-62), said valve being configured to release said compressed fluid contained in the tank within said expansion chamber (Wang at Col. 8, lines 33-62; Col. 7, lines 39-44), said expansion chamber being suitable to rapidly inflate due to the high pressure introduced therein from the tank (Wang at Col. 8, lines 33-62; Col. 7, lines 39-44), assuming the shape of a cone or cylinder for the expulsion and deployment of the upper wing (Wang at Col. 8, lines 33-62; Col. 7, lines 39-44).
In case it is argued that the combination of Wang, Wong, and Hilliard does not explicitly teach the expansion chamber is suitable to inflate and assume the shape of a cone or cylinder, it is well settled that merely changing the shape or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (MPEP 2144, citing In re Rinehart, 189 USPQ 143; see also In re Dailey et al.,149 USPQ 47). In this case, applicant has not shown patentable significance of the expansion chamber being suitable to inflate and assume the shape of a cone or cylinder. It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 8, the combination of Wang, Wong, and Hilliard teaches wherein said inflatable lower wing is in fluid communication with said expansion chamber through an output channel, said lower wing being inflated by the fluid previously used for inflating the expansion chamber (Wang at Col. 7, line to Col. 8, line 8; Col. 15, lines 41-65).
Regarding claim 9, the combination of Wang, Wong, and Hilliard teaches wherein said lower wing has a standardized airfoil shape type defined by the NACA American federal organization (Wang at Col. 15, lines 58-65; Col. 7, lines 24-31).
Regarding claim 10, the combination of Wang, Wong, and Hilliard teaches wherein said lower wing serves as an airbag suitable to protect the most detrimental parts of the aircraft against impacts with objects or people (Wang at Col. 17, lines 1-6).
Regarding claim 11, the combination of Wang, Wong, and Hilliard teaches wherein said upper wing and lower wing are shaped to generate a continuous turn of the aircraft, to the right or left (Wang at Col. 15, lines 58-65; Col. 17, lines 1-6), while by traction of said directional cable is possible to generate a rectilinear trajectory condition or a turn condition in the opposite direction compared to the one imposed by the upper wing (Hilliard at Col. 3, lines 25-52; Col. 2, lines 21-44).
Regarding claim 12, the combination of Wang, Wong, and Hilliard teaches wherein the secondary flight assembly comprises a further propulsive propeller also controlled by the remote control unit and operating in a plane which is perpendicular to the roll axis of the aircraft, said .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wong and Hilliard as applied to claim 1 above, and further in view of U.S. Patent No. 9033281 to Adams (“Adams”).
Regarding claim 6, the combination of Wang, Wong, and Hilliard teaches each and every element of claim 1 as discussed above, and it teaches wherein said upper wing is made of fabric or other material with properties of flexibility, (Wang at Col. 7, lines 1-3) said upper wing also providing a directional cable suitable to connect to control means at least one point of the perimeter of the upper wing (Hilliard at Col. 3, lines 25-52). 
The combination of Wang, Wong, and Hilliard does not explicitly teach the upper wing is mainly composed of two semi truncated cone shaped surfaces which are connected with each other, said upper wing being connected to a frame of the aircraft by means of a pair of cables which in turn brunch out into a plurality of cables connected to the upper wing along its perimeter. 
Adams teaches an aircraft, comprising an upper wing (44) that is mainly composed of two semi truncated cone shaped surfaces which are connected with each other (FIG. 6), said upper wing being connected to a frame of the aircraft by means of a pair of cables (58) which in turn brunch out into a plurality of cables connected to the upper wing along its perimeter (FIG. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Wang, Wong, and Hilliard combination by incorporating the 
Regarding claim 7, the combination of Wang, Wong, Hilliard, and Adams teaches wherein said upper wing is maneuverable by said control means which are connected to said additional control unit (Hilliard at Col. 3, lines 25-52; Col. 2, lines 21-44), said control means being suitable for the traction of said directional cable to deform the structure of the upper wing by remote command received from the further remote control unit (Hilliard at Col. 3, lines 25-52; Col. 2, lines 21-44). 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARISA V CONLON/            Examiner, Art Unit 3643  

                                                                                                                                                                                          /Nicholas McFall/Primary Examiner, Art Unit 3644